DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Office Action is responsive to application number 17/371,180 DRAIN PIPE CONNECTOR SYSTEM, filed 07/09/2021. Claims 1-12, 14, 17, 19, 27, 39, 43, 49, 63 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3-4, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/122445 A1 to Fima.  Fima discloses a drain system disposed between a drain portal of a plumbing fixture and a sewage system (see abstract, fig 8 and 11), the drain system comprising a drain pipe connector ( see para 0002) including a first unidirectional valve adapted to be in fluid communication with the drain portal (see para 0068, valve members 10a/b; fig 8); and a linear pipe segment ( housing 40, fig. 8) downstream of said first unidirectional valve ( para 0079; fig 11a) ; a drain trap disposed downstream to, and in fluid communication ( see para 0009) with, said linear pipe segment, and connected to a sewage pipe leading to the sewage system (see fig. 11a); and a pressure equalizing mechanism permitting flow of gas from a region of said drain pipe connector between said first unidirectional valve and a liquid level within said drain trap, to release super-atmospheric pressure from said region, said pressure equalizing mechanism comprising a pressure equalizing conduit having a first end and a second end, said first end of said pressure equalizing conduit being in fluid communication with said region (venting valve member 146, see figs. 8 and 15; para 0135), wherein said pressure equalizing conduit  (see figs. 15-16; gas venting passage 136) is adapted to allow gas flow from said first end toward said second end (para 0135, 0140; passage region 142, 144), thereby to release gas pressure from said region (see fig 15; para 0135-0142), wherein said first unidirectional valve has a closed operative orientation (see para 0021), in which said first unidirectional valve forms a seal between the plumbing fixture and said drain trap, and an open operative orientation which enables flow of fluid from the plumbing fixture (see para 0013), via said first unidirectional valve, into said drain trap (see abstract; fig 1; para 0009, 0013), wherein said first unidirectional valve is normally closed, and when liquid drains into said first unidirectional valve, pressure applied by said liquid transitions said first unidirectional valve from said closed operative orientation to said open operative orientation, thereby enabling said liquid to flow into said drain trap (see abstract; para 0009).  Whereas the drain trap and pressure equalizing mechanism are integrally formed.  As to claim 9, said pressure equalizing conduit comprises a second unidirectional valve disposed within said pressure equalizing conduit between said first end and said second end (see fig. 8 and 15; para 0135), wherein said second unidirectional valve (see fig. 8 and 15; valve member 146, restriction 159) is configured to allow a unidirectional flow of said gas from said first end toward said second end (see para 0135-0142; fig 15).
Allowable Subject Matter
Claims 5-8, 10-12, 14, 17, 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 1-2, 27, 39, 43, 49, 63 are free from the prior art of record.
					Conclusion

The prior art made of record (see USPTO Form 892) and not relied upon is considered pertinent to applicant’s disclosure.  More specifically, Aiello et al is directed to a pressurized drain trap system.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI BAKER whose telephone number is (571)272-4971.  The examiner can normally be reached on Monday thru Friday: 9 am - 6 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LORI L BAKER/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        











Patents Application Assistance Center  
Toll-Free:
1-888-786-0101
Local:
1-571-272-4000
Email: HelpAAU@uspto.gov
Patent Electronic Business Center (EBC) Customer Service Center 
Toll-Free:
866-217-9197
Local:
571-272-4100
ebc@uspto.gov
PAIR   https://ppair.uspto.gov/epatent/portal/home
For ordering issues or general questions please contact:
 Customer service phone line 
 Hours: 8:30 am – 5 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-972-6382   |   Local number: 571-272-3150  
For sign in and USPTO.gov account issues contact:
USPTO.gov account customer service 
Hours: 8:30 am – 8 pm ET, Monday – Friday (except federal holidays)  
Toll free: 1-800-786-9199   |   Local number: 571-272-1000  
TTY: 1-800-877-8339
Inventor and Entrepreneur Resources
https://www.uspto.gov/learning-and-resources/inventors-entrepreneurs-resources
Inventors Assistance Center (IAC)
The Inventors Assistance Center (IAC) provides patent information and services to the public. The IAC is staffed by former Supervisory Patent Examiners, experienced Primary Patent Examiners, various intellectual property specialists and attorneys who can answer general questions concerning patent examining policy and procedure.
The IAC is available Monday-Friday, 8:30AM to 8PM EDT, except for federal holidays or when the USPTO is otherwise closed.
Contact the IAC
Toll Free: 800-786-9199
Local: 571-272-1000
TTY: 800-877-8339
The MPEP can be accessed at the following web address: https://www.uspto.gov/web/offices/pac/mpep/index.html
Information about the Pro Se Assistance Program, which can aid inventors who file patent applications without the assistance of a registered attorney or agent, is available at the following web address:
 hftps://www.uspto.gov/patents


COMMUNICATIONS VIA THE INTERNET AND AUTHORIZATION 
Communications via Internet e-mail are at the discretion of the applicant.
Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application.
The following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file."
A written authorization may be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample form which may be used by applicant to withdraw the authorization:
"The authorization given on______, to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received."